 



Exhibit 10.2
NOTE REDEMPTION AGREEMENT
     This NOTE REDEMPTION AGREEMENT (this “Agreement”) is made and entered into
as of April 23, 2007, by and among PYR Energy Corporation, a Maryland
corporation (the “Company”), Black Bear Fund I, L.P., Black Bear Fund II,
L.L.C., and Black Bear Offshore Master Fund, L.P. (collectively, the “Eastbourne
Parties”), and Samson Investment Company, a Nevada corporation (“Parent”).
PRELIMINARY STATEMENTS
     A. The Eastbourne Parties are the record and beneficial owners of
Convertible Promissory Notes (Series 2002-A) dated May 24, 2002, issued by the
Company in an aggregate original principal amount of $6 million (collectively,
the “Convertible Notes”). With respect to each Convertible Note, Schedule I
hereto identifies (i) the payee, (ii) the date of issuance, (iii) the original
principal amount, (iv) the interest rate on the date hereof, (v) the outstanding
principal and accrued interest as of April 20, 2007, and (vi) the conversion
price on the date hereof.
     B. Concurrent with the execution and delivery of this Agreement, the
Company, Parent and Samson Acquisition Corp., a Maryland corporation and wholly
owned subsidiary of Parent (“Purchaser”), have entered into an Agreement and
Plan of Merger dated the date hereof (the “Merger Agreement”) pursuant to which,
among other things, Purchaser shall, subject to certain conditions, (i) tender
for all of the outstanding shares of common stock of the Company (the “Shares”)
and (ii) following consummation of such tender offer, merge with and into the
Company, pursuant to which the Company will become a wholly owned subsidiary of
Parent.
     C. The Company has proposed to redeem the Convertible Notes at a redemption
price equal to the principal of and accrued interest on the Convertible Notes
through the date immediately preceding the redemption date and the Eastbourne
Parties wish to permit the Company to redeem the Convertible Notes on such
terms, all as more fully set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the preliminary statements above and of
the mutual agreements, covenants, representations, and warranties contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, each intending
to be legally bound, hereby agree as follows:
ARTICLE I
THE REDEMPTION
     Section 1.1 Redemption of Convertible Notes. Subject to the conditions set
forth in Article III, the Company shall redeem the Convertible Notes held by the
Eastbourne Parties for the aggregate Redemption Consideration on or after the
Purchase Date (as defined in the Merger Agreement), provided that in any event
such Redemption shall be consummated no later than five business days after the
Purchase Date. The Company will give the Eastbourne Parties written notice of
the date the Redemption is to be consummated (the “Redemption Date”) not less
than three days prior to such date.

 



--------------------------------------------------------------------------------



 



     Section 1.2 Deliveries. On the Redemption Date, (a) the Eastbourne Parties
shall deliver to the Company the original executed Convertible Notes, each of
which shall be duly executed in blank for transfer, and (b) the Company shall
pay to the Eastbourne Parties an amount in cash equal to the principal of and
accrued interest on the Convertible Notes through the date immediately preceding
the Redemption Date (the “Redemption Consideration”) by wire transfer of
immediately available funds to the account designated by the Eastbourne Parties
prior to the Redemption Date. The Parent hereby agrees to fund to the Company
any cash required to effect such Redemption on or prior to the Redemption Date
by wire transfer of immediately available funds.
     Section 1.3 Effect of Redemption. Upon consummation of the Redemption, the
Convertible Notes shall be cancelled by the Company on its books and the
Eastbourne Parties shall have no further rights to payment of principal or
interest or otherwise under the Convertible Notes or any further rights, powers,
entitlements or claims under the Convertible Notes or the related Convertible
Note Purchase Agreement, dated May 24, 20002, among the Company and the
Eastbourne Parties (the “Convertible Note Purchase Agreement”), all of which
shall be fully and effectively released, acquitted, and forever discharged
without any further action on the part of the Eastbourne Parties.
Notwithstanding the foregoing, except as set forth in Section 1.4 hereof, until
the Redemption is consummated, the Eastbourne Parties shall have all rights
under the Convertible Notes and the Convertible Note Purchase Agreement,
including any rights arising from an event of default thereunder.
     Section 1.4 Note Conversion; Restrictions on Transfer; Preemptive Rights.
The Eastbourne Parties hereby agree that they will not convert any Convertible
Notes into Company common stock or sell, transfer or otherwise convey the
Convertible Notes from and after the date hereof and through the Redemption
Date. The Eastbourne Parties also hereby waive any preemptive right under
Section 6.8 of the Convertible Note Purchase Agreement that may arise in
connection with any of the transactions contemplated by the Merger Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Section 2.1 Company Representations and Warranties. The Company represents
and warrants to the Eastbourne Parties as set forth below:
     (a) The Company has all corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. The execution,
delivery and performance of this Agreement has been duly and validly authorized
by the board of directors of the Company and no other corporate proceedings on
the part of the Company are necessary to authorize or consummate this Agreement.
This Agreement has been duly and validly executed and delivered by the Company,
and (assuming the due authorization, execution and delivery hereof by the other
parties) constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the rights of creditors generally and of general principles of equity.

2



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance by the Company of this
Agreement does not and will not contravene, conflict with, constitute a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default under, any of the terms, conditions or provisions of (i) the
organizational documents of the Company, (ii) any laws binding upon or
applicable to the Company or by which any of its assets or properties is bound
or (iii) any material contract to which the Company is a party or by which any
of its assets or properties is bound.
     Section 2.2 Parent Representations and Warranties. Parent represents and
warrants to the Eastbourne Parties as set forth below:
     (a) Parent has all corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution, delivery
and performance of this Agreement has been duly and validly authorized by the
board of directors of Parent and no other corporate proceedings on the part of
Parent are necessary to authorize or consummate this Agreement. This Agreement
has been duly and validly executed and delivered by Parent, and (assuming the
due authorization, execution and delivery hereof by the other parties)
constitutes the legal, valid and binding obligation of Parent, enforceable
against Parent in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and of general principles of equity.
     (b) The execution, delivery and performance by Parent of this Agreement
does not and will not contravene, conflict with, constitute a violation or
breach of, or constitute (with or without notice or lapse of time or both) a
default under, any of the terms, conditions or provisions of (i) the
organizational documents of Parent, (ii) any laws binding upon or applicable to
Parent or by which any of its assets or properties is bound or (iii) any
material contract to which Parent is a party or by which any of its assets or
properties is bound.
     Section 2.3 Eastbourne Parties Representations and Warranties. The
Eastbourne Parties jointly and severally represent and warrant to the Company
and Parent as set forth below:
     (a) Each Eastbourne Party is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction under which it was
organized. Each Eastbourne Party has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder. The
execution, delivery and performance of this Agreement has been duly and validly
authorized by the governing body of each Eastbourne Party and no other
proceedings on the part of any Eastbourne Party are necessary to authorize or
consummate this Agreement. This Agreement has been duly and validly executed and
delivered by each Eastbourne Party, and (assuming the due authorization,
execution and delivery hereof by the other parties) constitutes the legal, valid
and binding obligation of each Eastbourne Party, enforceable against each
Eastbourne Party in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting the
rights of creditors generally and of general principles of equity.

3



--------------------------------------------------------------------------------



 



     (b) The execution, delivery and performance of this Agreement by each
Eastbourne Party does not and will not contravene, conflict with, constitute a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default under, any of the terms, conditions or provisions of (i) the
organizational documents of any Eastbourne Party, (ii) any laws binding upon or
applicable to any Eastbourne Party or by which any of its assets or properties
is bound or (iii) any material contract to which any Eastbourne Party is a party
or by which any of its assets or properties is bound.
     (c) No consent, waiver, approval or action of, filing with or notice to any
governmental entity or third party is necessary or required under any of the
terms, conditions or provisions of any law or any contract to which any
Eastbourne Party is a party or by which any of its assets or properties is bound
for the execution, delivery and performance by the Eastbourne Parties of this
Agreement.
     (d) Each Eastbourne Party is the record and beneficial owner of the
Convertible Notes adjacent to such Eastbourne Party’s name on Schedule I, free
and clear of any liens, claims or encumbrances.
     (e) The Eastbourne Parties understand and acknowledge that Parent is
entering into the Merger Agreement in reliance upon the Eastbourne Parties’
execution, delivery and performance of this Agreement.
ARTICLE III
CONDITIONS TO REDEMPTION
     Section 3.1 Conditions to Obligations of the Company and Parent. The
obligation of the Company and Parent to consummate the Redemption is subject to
the satisfaction or waiver, at or prior to the Redemption Date, of the following
conditions:
     (a) the conditions to the Offer (as defined in the Merger Agreement) shall
have been satisfied or waived in accordance with the provisions of the Merger
Agreement and Purchaser shall have accepted for payment and paid for the tender
Shares thereunder;
     (b) each of the Eastbourne Parties shall have performed all of its
obligations hereunder required to be performed by it at or prior to the
Redemption Date; and
     (c) the representations and warranties of the Eastbourne Parties set forth
in this Agreement shall be true and correct when made and as of the Redemption
Date, as if made at and as of such time, provided that representations made as
of a specific date shall be required to be true and correct as of such date
only.
     Section 3.2 Conditions to Obligations of the Eastbourne Parties. The
obligation of the Eastbourne Parties to consummate the Redemption is subject to
the satisfaction or waiver, at or prior to the Redemption Date, of the following
conditions:
     (a) the conditions to the Offer shall have been satisfied or waived in
accordance with the provisions of the Merger Agreement and Purchaser shall have
accepted for payment and paid for the tender Shares thereunder;

4



--------------------------------------------------------------------------------



 



     (b) the Company shall have performed all of its obligations hereunder
required to be performed by it at or prior to the Redemption Date; and
     (c) the representations and warranties of the Company and Parent set forth
in this Agreement shall be true and correct when made and as of the Redemption
Date, as if made at and as of such time, provided that representations made as
of a specific date shall be required to be true and correct as of such date
only.
ARTICLE IV
GENERAL
     Section 4.1 Eastbourne Representative. Each Eastbourne Party hereby
appoints Eastbourne Capital Management, L.L.C. (the “Eastbourne Representative”)
to act as its attorney-in-fact in respect of all actions required on the part of
any Eastbourne Party hereunder.
     Section 4.2 Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and no provision of this Agreement
is intended to confer upon any person other than the parties hereto any rights
or remedies hereunder.
     Section 4.3 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given,
if to the Company, to:
PYR Energy Corporation
1675 Broadway, Suite 2450
Denver, Colorado 80202
Attention: Kenneth R. Berry, Jr.
Facsimile No.: (303) 825-3768
if to Parent, to:
Samson Investment Company
Two West Second Street
Tulsa, Oklahoma 74103
Attention: Scott Rowland
Facsimile No.: (918) 591-1757
if to the Eastbourne Parties, to:
c/o Eastbourne Capital Management, L.L.C.
1101 Fifth Avenue, Suite 370
San Rafael, CA 94901
Attention: Eric M. Sippel
Facsimile No.: (415) 448-1246

5



--------------------------------------------------------------------------------



 



or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, request or other
communication shall be effective only, if given by facsimile, when the facsimile
is transmitted to the facsimile number specified in this Section 4.3 and the
appropriate facsimile confirmation is received or, if given by overnight courier
or personal delivery, when delivered at the address specified in this
Section 4.3.
     Section 4.4 Fees and Expenses. Except as otherwise specifically provided
herein, all fees and expenses incurred in connection herewith and the
transactions contemplated hereby shall be paid by the party incurring such
expenses, whether or not the Redemption is consummated.
     Section 4.5 Amendments. This Agreement may not be amended or modified other
than by an instrument in writing signed by the Company, each Eastbourne Party,
and Parent.
     Section 4.6 Survival. The representations and warranties contained in this
Agreement shall survive the Redemption Date indefinitely.
     Section 4.7 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of the other parties hereto. Any purported assignment in violation
hereof shall be null and void.
     Section 4.8 Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.
     Section 4.9 Governing Law. This Agreement shall be construed in accordance
with and governed by the internal Laws of the State of Maryland applicable to
contracts executed and fully performed within the State of Maryland,
notwithstanding any conflict of law provisions to the contrary.
     Section 4.10 Enforcement of Agreement. The parties acknowledge and agree
that the parties could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms.
Accordingly, each of the parties agrees that (i) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at law and (ii) in
addition to any other right or remedy to which a party may be entitled, at law
or in equity, the party will be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.
     Section 4.11 Jurisdiction. Except as otherwise expressly provided in this
Agreement, the parties hereto agree that any suit, action or proceeding seeking
to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought exclusively in the Circuit Court of Montgomery County, State of Maryland
or, if such court does not have jurisdiction over the subject matter of such
proceeding or if such jurisdiction is not available, in the United State
District Court for the District

6



--------------------------------------------------------------------------------



 



of Maryland, and each of the parties hereby consents to the exclusive
jurisdiction of those courts (and of the appropriate appellate courts therefrom)
in any suit, action or proceeding and irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any suit, action or proceeding in any of those courts or that
any suit, action or proceeding which is brought in any of those courts has been
brought in an inconvenient forum. Process in any suit, action or proceeding may
be served on any party anywhere in the world, whether within or without the
jurisdiction of any of the named courts. Without limiting the foregoing, each
party agrees that service of process on it by notice as provided in Section 4.3
hereof be deemed effective service of process.
     Section 4.12 Entire Agreement. This Agreement, together with the schedule
hereto, constitutes the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof.
     Section 4.13 Authorship. The parties agree that the terms and language of
this Agreement were the result of negotiations between the parties and, as a
result, there shall be no presumption that any ambiguities in this Agreement
shall be resolved against any party. Any controversy over construction of this
Agreement shall be decided without regard to events of authorship or
negotiation.
     Section 4.14 Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon a determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
     Section 4.15 Headings. The section and article headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.
     Section 4.16 Termination. This Agreement shall terminate and be of no
further force or effect concurrently with the termination of the Merger
Agreement in accordance with its terms.
* * * * *
[The remainder of this page is intentionally left blank.]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Note Redemption
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

          COMPANY:   PYR ENERGY CORPORATION
      By:   /s/ Kenneth R. Berry Jr.       Name:   Kenneth R. Berry Jr.       
Title:   Chief Executive Officer     

          EASTBOURNE PARTIES:   BLACK BEAR FUND I, L.P.      By:   Eastbourne
Capital Management, L.L.C.
its general partner     By:   /s/ Eric M. Sippel       Name:   Eric M. Sippel   
    Title:   Chief Operating Officer     

            BLACK BEAR FUND II, L.L.C.      By:   Eastbourne Capital Management,
L.L.C.
its manager     By:   /s/ Eric M. Sippel       Name:   Eric M. Sippel       
Title:   Chief Operating Officer     

            BLACK BEAR OFFSHORE MASTER FUND, L.P.      By:   Eastbourne Capital
Management, L.L.C.
its investment adviser and attorney in fact     By:   /s/ Eric M. Sippel      
Name:   Eric M. Sippel        Title:   Chief Operating Officer     

Signature Page to the Note Redemption Agreement





--------------------------------------------------------------------------------



 



          PARENT:  SAMSON INVESTMENT COMPANY
      By:   /s/ C. Philip Tholen       Name:   C. Philip Tholen        Title:  
Executive Vice President     

Signature Page to the Note Redemption Agreement





--------------------------------------------------------------------------------



 



Schedule I
Schedule of Convertible Notes

                                                                               
                Outstanding                                              
Principal Amount                           Original Principal               and
Accrued           Payee     Issuance Date     Amount     Interest Rate    
Interest     Conversion Price    
Black Bear Fund I, L.P.
    May 24, 2002       $1,953,600         4.99 %       $2,489,044.53        
$1.30      
Black Bear Fund II, L.L.C.
    May 24, 2002       $208,400         4.99 %       $265,518.47         $1.30  
   
Black Bear Offshore Master Fund, L.P.
    May 24, 2002       $3,838,000         4.99 %       $4,889,922.66        
$1.30      
Total
                $6,000,000                   $7,644,485.66                

10